

EXHIBIT 10.3


FORM OF XYLEM
2011 OMNIBUS INCENTIVE PLAN


[YEAR] PERFORMANCE SHARE UNIT AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as March [day], [year], by and
between Xylem Inc. (the “Company”) and [name] (the “Grantee”), WITNESSETH:
WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Performance Share Units. In accordance with, and subject to, the terms
and conditions of the Plan and this Agreement, the Company hereby confirms the
grant on March [day], [year] (the “Grant Date”) to the Grantee, the target
number of [#,###] Performance Share Units. All Performance Share Units granted
hereunder are intended to be Performance-Based Awards (as defined in the Plan)
that satisfy the conditions for the Performance-Based Exception under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). The
Performance Share Units are notional units of measurement denominated in shares
of common stock (i.e., one Performance Share Unit is equivalent in value to one
share of common stock).

The Performance Share Units represent an unfunded, unsecured right to receive
shares and dividend equivalent payments pursuant Section 2(b) hereof in the
future if the conditions set forth in the Plan and this Agreement are satisfied.
2.
Terms and Conditions. It is understood and agreed that the Performance Share
Units are subject to the following terms and conditions:

(a)
Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Performance Share Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Performance Share
Units.

(b)
Voting and Dividend Equivalent Rights. The Grantee shall not have any privileges
of a stockholder of the Company with respect to the Performance Share Units or
any shares that may be delivered hereunder, including without limitation any
right to vote such shares or to receive dividends, unless and until such shares
are delivered upon vesting of the Performance Share Units. Dividend equivalents
shall be earned with respect to each Performance Share Unit that vests and the
amount shall equal to the




--------------------------------------------------------------------------------



total dividends declared on a share, where the record date of the dividend is
between the Grant Date of this Award and the date a share is issued upon vesting
of the Performance Share Unit. Any dividend equivalents earned shall be paid in
cash to the Grantee when the shares subject to the vested Performance Share
Units are issued. No dividend equivalents shall be earned or paid with respect
to any Performance Share Units that do not vest. Dividend equivalents shall not
accrue interest.
(c)
Earning of Performance Share Units. The Grantee can earn between 0% and 200% of
the target number of Performance Share Units granted hereunder, based on the
achievement of the 2013-2015 three-year average Xylem adjusted Return on
Invested Capital (“ROIC”) performance target pursuant to the performance scale
and the Committee negative discretion set forth on Exhibit A. Funding of the
Performance Shares Units to be paid out is contingent upon achievement of a
three-year cumulative Adjusted Net Income performance target as approved by the
Committee. The Committee shall determine and certify the results of the level of
achievement of such targets and the associated number of Performance Share Units
earned.

(d)
Vesting and Payment. Performance Share Units may only vest while the Grantee is
actively employed by the Company or an Affiliate. The Performance Share Units
shall vest (meaning the restriction period shall lapse and the Performance Share
Units shall become free of the forfeiture provisions in this Agreement in
accordance with subsection 2(c)) on March [day], [year+3]. Except as provided in
subsection 2(j), upon vesting of the Performance Share Units, including vesting
pursuant to subsections 2(e) or 2(f), the Company will deliver to the Grantee
(i) one share for each vested Performance Share Unit, with any fractional shares
resulting from proration pursuant to subsection 2(e) and 2(f) to be rounded to
the nearest whole share, and (ii) an amount in cash attributable to dividend
equivalents earned in accordance with subsection 2(b), less shares withheld in
accordance with subsection 2(g).

For the avoidance of doubt, active employment of a Grantee by the Company or an
Affiliate, for the purposes of vesting in the Performance Share Units granted
hereunder, shall include employment with the Company for so long as the Grantee
continues working at such an entity.  Active employment does not include any
potential severance period.
(e)
Effect of Acceleration Event. A prorated portion of any unvested Performance
Share Units shall vest based on actual performance upon an Acceleration Event.
The prorated portion shall be determined by multiplying the total target number
of unvested Performance Share Units at the time of Acceleration Event by a
fraction, of which the numerator is the number of full calendar months the
Grantee has been continually employed since the beginning of the performance
cycle and the denominator is 36.

(f)
Effect of Termination of Employment. Performance Share Units may only vest while
the Grantee is actively employed by the Company or an Affiliate. If the
Grantee's active employment is terminated for any reason, and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), any unvested Performance Share Units shall be
immediately forfeited on the date of the Grantee’s termination or employment
except for separation from service due to Death, Disability




--------------------------------------------------------------------------------



or Retirement (as defined below), where a prorated portion of the Performance
Share Units shall vest on March [day], [year+3] in accordance with subsection
2(c).
Disability. For the purposes of this Agreement, the term “Disability” shall mean
the complete and permanent inability of the Grantee to perform all duties under
the terms of his or her employment, as determined by the Committee upon the
basis of such evidence, including independent medical reports and data, as the
Committee deems appropriate or necessary.
Retirement. For the purposes of this Agreement, the term “Retirement” shall mean
the termination of the Grantee's employment, if, at the time of such
termination, the Grantee is at least age 55 and has completed 10 years of
service with the Company or the Grantee is age 65 or older.
Prorated Vesting. The prorated portion of the Performance Share Units that vests
upon the Grantee’s termination of employment due to the Grantee's death,
Disability or Retirement shall be determined by multiplying the total number of
unvested Performance Share Units at the time of the Grantee's termination of
employment by a fraction, of which the numerator is the number of full calendar
months the Grantee has been continually employed since the beginning of the
performance cycle and the denominator is 36.
(g)
Tax Withholding. In accordance with Article 15 of the Plan, the Company may make
such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Performance Share Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the shares and payment of dividend equivalents shall be satisfied by withholding
a number of shares having an aggregate Fair Market Value equal to the minimum
statutory tax required to be withheld. If such withholding would result in a
fractional share being withheld, the number of shares so withheld shall be
rounded up to the nearest whole share. Notwithstanding the foregoing, the
Grantee may elect to satisfy such tax withholding requirements by timely
remittance of such amount by cash or check or such other method that is
acceptable to the Company, rather than by withholding of shares, provided such
election is made in accordance with such conditions and restrictions as the
Company may establish. If FICA taxes are required to be withheld while the Award
is outstanding, such withholding shall be made in a manner determined by the
Company.

(h)
Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Performance Share Units vest. Terms used herein and not otherwise defined
shall be as defined in the Plan.

(i)
Governing Law. This Agreement is issued, and the Performance Share Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.




--------------------------------------------------------------------------------



(j)
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A, and the Plan
and this Agreement shall be interpreted accordingly.

(i)
If it is determined that all or a portion of the Award constitutes deferred
compensation for the purposes of Section 409A, and if the Grantee is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the
time of the Grantee’s separation from service, then, to the extent required
under Section 409A, any shares that would otherwise be distributed (along with
the cash value of all dividend equivalents that would be payable) upon the
Grantee’s separation from service, shall instead be delivered (and, in the case
of the dividend equivalents, paid) on the earlier of (x) the first business day
of the seventh month following the date of the Grantee’s separation from service
or (y) the Grantee’s death.

(ii)
If it is determined that all or a portion of the Award constitutes deferred
compensation for the purposes of Section 409A, upon an Acceleration Event that
does not constitute a “change in the ownership” or a “change in the effective
control” of the Company or a “change in the ownership of a substantial portion
of a corporation’s assets” (as those terms are used in Section 409A), the
Performance Share Units shall vest at the time of the Acceleration Event, but
distribution of any Performance Share Units (or related dividend equivalents)
that constitute deferred compensation for the purposes of Section 409A shall not
be accelerated (i.e., distribution shall occur when it would have occurred
absent the Acceleration Event).

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
President and Chief Executive Officer, or a Vice President, as of the March
[day], [year].


Agreed to:                            XYLEM INC.












_____________________________            
Grantee


(Online acceptance constitutes agreement)


Dated: _________________                    Dated: March [day], [year]


Enclosures



--------------------------------------------------------------------------------



Exhibit A




[Year]-[Year+2] Performance Targets and Payout Scale


The adjusted ROIC performance scale provides for Performance Share Units to be
earned above [x]% for above target performance and below [x]% for below target
performance.
 

 
Metric: 3-Yr Avg. Adjusted ROIC
Payout %
Maximum
x%
x%
 
x%
x%
Above Plan
x%
x%
 
x%
x%
Plan/Target
x%
x%
 
x%
x%
Below Plan
x%
x%
 
x%
x%
Threshold
x%
x%
Below Threshold
<x%
0%





Results are interpolated between threshold and the bottom end of the target
range, and between the top end of the target range and maximum.
Funding for the payout of the Performance Share Units is contingent upon
achievement of a three-year cumulative Adjusted Net Income* performance goal as
approved by the Committee.
In addition, in the event Xylem has strong adjusted ROIC performance (x% payout
or higher), yet relative Total Shareholder Return (“TSR”) performance is below
median of both selected peer groups**, the Committee could apply [x]-[x]%
discretion reduction (with a minimal payout of [x]%) to more closely align
payout with TSR results.
*Adjusted Net Income is defined as Xylem US GAAP Net Income adjusted for items
as identified in the AIP& LTIP Default Guidelines for Potential Adjustments.
**Selected peer groups for assessing relative 3-year TSR performance: 1) Xylem
Primary Peer Group as disclosed in our [year-1] Proxy Statement and 2) modified
S&P 500 less Financial Services companies.







